         Case 1:17-cr-00337-RJS Document 262 Filed 08/13/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                 No. 17-cr-337 (RJS)
                - v. -                                       PRELIMINARY ORDER OF
                                                                FORFEITURE AS TO
 RAHEEM J. BRENNERMAN,                                         SUBSTITUTE ASSETS

                         Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

               WHEREAS, on or about May 31, 2017, RAHEEM J. BRENNERMAN, a/k/a

“Jefferson R. Brennerman,” a/k/a “Ayodeji Soetan,” (the “Defendant”), was charged in a four-

count Indictment, 17 Cr. 337 (RJS) (the “Indictment”), with conspiracy to commit bank and wire

fraud, in violation of Title 18, United States Code, Sections 1349 (Count One); bank fraud, in

violation of Title 18, United States Code, Sections 1344 and 2 (Count Two); wire fraud, in

violation of Title 18, United States Code, Sections 1343 and 2 (Count Three); and visa fraud, in

violation of Title 18, United States Code, Section 1546(a) (Count Four);

               WHEREAS, on or about December 6, 2017, the Defendant was found guilty,

following a jury trial, of Counts One through Four of the Indictment;

               WHEREAS, on or about June 24, 2020, the Court entered a Preliminary Order of

Forfeiture/Money Judgment (the “Order of Forfeiture”), imposing a money judgment against the

Defendant in the amount of $4,400,000 (the “Money Judgment”), representing the proceeds

traceable to the offenses charged in Counts One through Three of the Indictment that the Defendant

personally obtained (D.E. 245);




                                                1
          Case 1:17-cr-00337-RJS Document 262 Filed 08/13/21 Page 2 of 4



               WHEREAS, to date, the entire Money Judgment against the Defendant remains

unpaid;

               WHEREAS, as a result of acts and omissions of the Defendant, the United States

has not been able to locate, obtain, or collect assets traceable to the proceeds of the Defendant’s

offenses, despite the exercise of due diligence in investigating the assets of the Defendant; and

               WHEREAS, the government has identified the following specific assets in which

the Defendant has an ownership interest:

           a. One men’s Audemars Piquet watch with serial number H95901-897613, which
              was seized from the Defendant’s residence on or about April 19, 2017; and

           b. One men’s Brequet Type XXI watch with a black band and black and gold
              colored face, number 84848, which was seized from the Defendant’s residence on
              or about April 19, 2017

 (collectively the “Substitute Assets”).

               NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

               1.    All of the Defendant’s right, title and interest in the Substitute Assets is hereby

forfeited to the United States of America, for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853(n).

               2.    Upon entry of a Final Order of Forfeiture, the Substitute Assets shall be

applied towards the partial satisfaction of the Money Judgment entered against the Defendant.

               3.    Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

States shall publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute

                                                  2
         Case 1:17-cr-00337-RJS Document 262 Filed 08/13/21 Page 3 of 4



Assets and provide notice that any person, other than the Defendant in this case, claiming an

interest in the Substitute Assets must file a petition within sixty (60) days from the first day of

publication of the notice on this official government internet site, or no later than thirty-five (35)

days from the mailing of actual notice, whichever is earlier.

               4.    The notice referenced in the preceding paragraph shall state that the petition

shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute

Assets, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and

extent of the petitioner’s right, title, or interest in the Substitute Assets and any additional facts

supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,

Section 853(n).

               5.    The United States may also, to the extent practicable, provide direct written

notice to any person, other than the Defendant, known to have an alleged interest in the Substitute

Assets, as a substitute for published notice as to those persons so notified.

               6.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Substitute Assets, pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               7.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

Criminal Procedure 32.2(e).




                                                   3
         Case 1:17-cr-00337-RJS Document 262 Filed 08/13/21 Page 4 of 4



              8.   The Clerk of Court is respectfully directed to mail a copy of this Order to the

 Defendant at: Raheem J. Brennerman, Register No. 54001-048, FCI Allenwood Low,

 P.O. Box 1000, White Deer, PA 17887.


SO ORDERED.

Dated:       August 13, 2021
             New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation




                                               4
